                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

CONTINENTAL MACHINERY                            §
COMPANY, INC.,                                   §
                                                 §
       Plaintiff,                                §
v.                                               §    Civil Action No. 3:19-CV-769-L
                                                 §
SCOTT H. KORN d/b/a BENGAL                       §
PAPER AND CONVERTING,                            §
                                                 §
       Defendant.                                §

                                             ORDER

       On January 16, 2020, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 17) was entered, recommending that the court deny Defendant’s

Rule 12 Motions (Doc. 6) for lack of personal jurisdiction and insufficient service of process; grant

Plaintiff’s Motion to Remand based on a binding forum selection clause that provides “[v]enue will

be Dallas County Courthouse, Dallas, Texas” (Doc. 10), Report 12 (citation omitted); deny as moot

Defendant’s Rule 12 Motions (Doc. 6) to the extent Defendant requests a transfer of venue to

Pennsylvania; and abstain from ruling on Defendant’s Rule 12 Motions (Doc. 6) to the extent

Defendant moves for dismissal for failure to state a claim. On January 31, 2020, Defendant filed

objections to the Report. Specifically, Defendant objects to the magistrate judge’s findings and

recommendation that:

       (1) Defendant’s motion to dismiss for lack of personal jurisdiction be denied, and (2)
       Plaintiff’s motion to remand this matter to state court be granted. Defendant further
       objects to the Magistrate Judge’s denial of Defendant’s motion to transfer venue,
       which follows from the Magistrate Judge’s recommendation that this matter be
       remanded to state court.

Def.’s Obj. 1.


Order – Page 1
       Having considered the motions, record, and Report, and having conducted a de novo review

of that portion of the Report to which objection was made, the court concludes that the findings and

conclusions of the magistrate judge are correct, and accepts them as those of the court. Accordingly,

the court:

       (1) overrules Defendant’s objections;

       (2) denies Defendant’s Rule 12 Motions (Doc. 6) based on lack of personal jurisdiction and

       insufficient service of process;

       (3) grants Plaintiff’s Motion to Remand based on a forum selection clause (Doc. 10);

       (4) denies as moot Defendant’s Rule 12 Motions (Doc. 6) to the extent Defendant requests

       a transfer of venue to Pennsylvania; and

       (5) abstains from ruling on Defendant’s Rule 12 Motions (Doc. 6) to the extent Defendant

       moves for dismissal for failure to state a claim or any other ground not addressed in this

       order.

In accordance with these rulings, the court remands this action to 162nd Judicial District Court,

Dallas County, Texas, from which it was removed. The clerk of the court shall effect the remand

in accordance with the usual procedure and term all pending motions.

       It is so ordered this 31st day of January, 2020.



                                                       ________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order – Page 2
